Citation Nr: 9929843	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  98-04 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for psychiatric disability, 
claimed as depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
March 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Boise, Idaho 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In December 1997 the RO denied the veteran's claim for 
service connection for post-traumatic stress disorder (PTSD) 
secondary to harassment.  In January 1998 the veteran 
indicated that her claim should have been for service 
connection for depression, not PTSD.  The claim was 
subsequently denied and the veteran perfected an appeal as to 
this issue in March 1998.


REMAND

The veteran claims that she has a psychiatric disability that 
was caused by sexual harassment and assault during service.  
She claims to have received treatment at a VA facility in 
Phoenix shortly after service and at a VA facility in Spokane 
more recently.  Attempts to get the Phoenix VA records were 
unsuccessful and that facility indicated that the records had 
been forwarded to the VA facility in Spokane.  The request 
for VA records to Spokane only asked for records from 1997.  
A Vet Center counselor indicated that the veteran had been 
treated since 1995 for psychiatric disability due to sexual 
trauma.  

The veteran's claim, in pertinent part, is that she has 
psychiatric disability as a result of incidents in service, 
including a personal assault.  If the evidence does not show 
that a veteran was engaged in combat with the enemy or that 
the claimed stressors are related to such combat, there must 
be corroborative evidence of the claimed stressor. See 38 
U.S.C.A. § 1154(b); Zarycki v. Brown, 6 Vet. App. 91, 98- 99 
(1993).  In February 1996, VA established special evidentiary 
procedures for PTSD claims based on personal assault. M21-1, 
Part III, para. 5.14(c).  VA recognizes that assault is an 
extremely personal and sensitive issue and many incidents of 
personal assault are not officially reported.  Therefore, 
additional development through alternative sources may be 
necessary to provide credible evidence of inservice 
stressors, even if military records contain no documentation 
that a personal assault occurred.  Id.  The evidence does not 
have to prove that the incident occurred. Secondary evidence 
may need interpretation by a clinician, especially if it 
involves behavior changes.  M21-1, Part III, para. 5.14(c)(8) 
and (9); See generally, Patton v. West, 12 Vet. App. 272 
(1999).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, the case is remanded to the RO for the 
following:

1.  The veteran should be allowed to 
submit additional lay and medical 
evidence in support of her claim.  The RO 
should request the veteran to identify 
all mental health professionals from whom 
she has obtained treatment and obtain 
records from all sources identified by 
the veteran.  Regardless of any reply 
from the veteran, an appropriate official 
at the RO should contact the Spokane VA 
facility and obtain the veteran's 
complete treatment folder, including any 
records received from other VA 
facilities.  The Vet Center in Spokane 
should also be contacted and asked to 
submit the veteran's treatment folder.  
All records obtained should be associated 
with the claims folder.  

2.  If, and only if, the claim is well 
grounded, the RO should provide the 
veteran with a personal assault letter 
and questionnaire to be filled out and 
returned, in accordance with M21-1, Part 
III, § 5.14(c), in order to obtain as 
much information as possible about the 
personal assault incident in service, to 
include a detailed description of the 
pertinent incident(s), with all pertinent 
dates and locations, as well as the 
complete names and unit designations of 
the assailant and others who were also 
assaulted or have knowledge of the 
incident(s).  After the veteran has 
responded to the above inquiry, the RO 
should follow all other pertinent 
guidelines in M21-1, § 5.14(c), in 
accordance with Patton, for development 
of the claim.  

3.  If, and only if, the veteran's claim 
is found to be well grounded, the veteran 
should be afforded a VA psychiatric 
examination.  The claims folder must be 
made available to the psychiatrist for 
review in conjunction with the 
examination.  The examiner should elicit 
a detailed account from the veteran of 
the in-service stressors to which she was 
subjected, to include the sexual assault 
and the subsequent harassment, for the 
purpose of determining whether exposure 
to said stressors has resulted in current 
psychiatric symptoms. The examiner should 
diagnose all of the veteran's acquired 
psychiatric disorders, and express an 
opinion as to the etiology of each such 
disorder.  An opinion should be given as 
to the degree of probability that each 
diagnosed psychiatric disorder is the 
product of the in-service assault or 
harassment noted above, or is the result 
of other service-related incidents.  The 
examination should include all 
appropriate tests and evaluations, 
including psychological testing, if 
warranted.

4.  Thereafter, the RO should review the 
claims file and ensure that all 
developmental actions have been 
conducted and completed in full.  The RO 
should then undertake any other 
indicated development and should 
readjudicate the issue of entitlement to 
service connection for psychiatric 
disability.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




